         Case 8:17-cr-00170-EAK-AAS Document 120 Filed 07/03/19 Page 1 of 5 PageID 199
AO 100>f7/93)'Agreement to Forfeit Property


                                   United States District Court
                   MIDDLE                DISTRICT OF       FLORIDA ?l)ia JIJI_-3 p^,

UNITED STATES OF AMERICA                                      AGREEMENT TO FOREEj|'B®Bg|^fJ^i^[C0URr
                                                                                                  TAMPA. FLOftlSA
V.
                                                                      CASE No. 8:17-cr-170-T-17AAS

JABARALIREFAIE


       I/we,the undersigned,acknowledge pursuant to 18 U.S.C. §3142(c)(l)(B)(xi)in consideration ofthe release ofthe
defendant that I/we and my/our personal representativesjointly and severally agree to forfeit to the United States ofAmerica
the following property:

Property Address: 13211 Sharondale Court, Riverview, Florida 33579
Legal Description: Lot 35, Block D, Summerfield Village II Tract 3, Phase I, according to the map or plat thereof, as
recorded in Plat Book 73, Page 17, of the Public Records of Hillsborough County, Florida.
and there has been posted with the court the following indicia of my/our ownership of the property:
       Copy of Deed

       I/we further declare under penalty of perjury that I am/we are the sole owner(s)ofthe property described above and
that the property described above is not subject to any lien,encumbrance,or claim ofright or ownership except my/our own,
that imposed by this agreement, and those listed below:

       Property is own free and clear of any mortgage, lien, and/or encumbrance
and that I/we will not alienate,further encumber, or otherwise willfully impair the value of my/our interest in the property.
        The conditions ofthis agreement are that the defendant, Jabar Ali Refaie,is to appear before this court and at such
other places as the defendant may be required to appear,in accordance with any and all orders and directions relating to the
defendant's appearance in this case, including appearance for violation of a condition of defendant's release as may be
ordered or notified by this court or any other United States Court to which the defendant may be held to answer or the cause
transferred. The defendant is to abide by any judgment entered in such matter by surrendering to serve any sentence
imposed and obeying any order or direction in connection with such judgment.

        It is agreed and understood that this is a continuing agreement (including any proceedings on appeal or review)
which shall continue until such time as the undersigned are exonerated.

        If the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions of this
agreement, then this agreement is to be void, but if the defendant fails to obey or perform any of these conditions, the
property described in this agreement shall immediately be forfeited to the United States. Forfeiture under this agreement
for any breach ofits conditions may be declared by any United States district court having cognizance ofthe above entitled
matter at the time of such breach, and if the property is forfeited and if the forfeiture is not set aside or remitted,judgment
may be entered upon motion in such United States district court against each debtor jointly and severally for forfeiture of
the property together with interest and costs, and execution may be issued and the property secured as provided by the
         Case 8:17-cr-00170-EAK-AAS Document 120 Filed 07/03/19 Page 2 of 5 PageID 200




Federal Rules of Criminal Procedure and any other laws of the United States of America. lAVe waive any claim to
Homestead Exemption as a defense.


      This agreement is signed on July 3. 2019, at Tampa, Florida.




DEFENDANT:                                                       ADDRESS:        13211 Sharondale Court

                                                                                 Riverview. Florida 33579

                                                                   Telephone # _

SURETY:                                                          ADDRESS:        13211 Sharondale Court
                      elieiLy Relhic
                                                                                 Riverview. Florida 33579

                                                                   Telephone #          ^           ~M

       Signed and acknowledged before me on August 18, 2016.



                                                                 Deputy U.S. Marshal or Deputy Clerk




                                                                              I^CTK
Approved:
AMANDA Alt^K^LD SANSOM,U.S. MAGISTRATE JUDGE Deputy CleTkas to Su




                                                           •2"
10:29:26Case
         AM, 8:17-cr-00170-EAK-AAS
               DOC TAX PD(F.S.201.02)   $840.00
                                   Document            DEPUTY CLEFK:SSPENCER
                                            120 Filed 07/03/19 Page 3 of 5 PageIDPat
                                                                                  201
Frank,ClerJc of the Circuit Court Hillsborough County


 Prepared by and itoaiyo*
 Benefit Title Services LI
 an agent ofChicago I itle
 Douglas S. Heverly L
 212 S. Magnolia Ave.
 Tanq^ Florida 33606-v
 Our File Number/Mfi20^
                                            Q)
                                                                                             D COP /
                                                              General Warranty Deed

 Made this February 3,2011 A.D.By Darren P.Combs,an unmarried man,whose address is: 13211 Sharondale Court,Riverview,
 Florida 33579,hereinafter called the grantor,to Felicity Rifai,an nnmanried woman whose post office address is: 13211
 Sharcmdale Court, Riverview,Florida 33579, hereinafter called the grantee:
         (Whenever used herein the lenn "grantor" and "grantee" include ail die parties to this instrument and the heirs,l^al representatives and   of
         individuals, and die successors and assigns ofcoipoiations)

          Witnessetll,that the grantor,for and in consideration ofthe sum ofTen Dollars,($10.00)and other valuable considerations,
 receipt whorofis hereby acknowledged, hereto grants, bargains, sells, aliens, remises,releases,conveys and confiniis unto the grantee,
 all that certain land situate in Hillsborou^ County,Florida, viz:

           Lot 35,Block D,Summcrfleld Village n Tract 3,Phase I,according to the map or plat thereof,as recorded
           In Plat Book 73,Page 17,ofthe Pohlic Records of Hillshorongh County,Florida.

           Parcel ID Number U-17-31-20-2VJ-DOOOOO-00035.0

           Together with all the tenements, hereditaments and ^urtenances diereto belonging or in anywise appertaining.
          To Have and to Hold, the same in fee simple forever.

                  the grantor hereby covenants with said grantee that the grantor is lawfully seized ofsaid land in fee simple; that the grantor
 has good right and lawful authority to sell and convey said land; that the grantor herelty fiilly warrants the title to said land and will defend
 die same gainst the lawful claims of all persons vdiomsoever; and that said land is free of all encumlnances excrat taxes accruing
 subsequent to December 31,2011.

          In Witness Whereof, the said grantor has signed and se;                                        Its the day and year first above written.

 Signed, seqlg^and delivered in our presence:

                                                                                                                                                         .(Seal)
                                                                                   Damu P.Combs
 Witness Printed Name                                                              Address: 13211 Sharondale Court, Riverview,Florida 33579




 Witness Printed Name
                               Douglas S. Heverly

 State of Florida
 County ofHillsborough

 The foregoing instrument was acknowledged before me this ^ dav of February, 2011, by Darren P. Combs,an unmarried man, who
 is/are personally known to me or wiio has/have produced valid                  T'l-driver's license as identification.
04:37:32 PM,     DOC TAX PD(F.S.201.02) $0.70         DEPUTY CLERK:JPOSTLE Pat
          Case 8:17-cr-00170-EAK-AAS Document 120 Filed 07/03/19 Page 4 of 5 PageID 202
Frauik,Clerk' of the Circuit Court Hillsborough County




 EXECUTED THIS.Ilth day of February,2017 by

 Sam Rifai,a single man,address being: 13211 Sharondale Ct. Riverview,FL 33579 First party,
 to Felicity Rifai,a single woman,address being: 13211 Sharondale Ct Riverview, FL 33579 Second party:

 WITNESSETH,That the said first party, for and in consideration of the sum of TEN DOLLARS($10.00)in
 hand paid by the said second part}', the receipt whereof is hereby acknowledged, docs hereby remise, release
 and quit-claim unto the said second party forever, all the estate, right, title, interest, lien, equity, claim and
 demand which the said first party has in and to the following described lot, piece or parcel ofland, situate,
 laying and being in the County of HILLSBOROUGH.Slate of Florida, to wit:

 LOT 35,BLOCK D,SUMMERFIELD VILLAGE 11TR 3 PHASE I,according to the map or plat
 thereof as recorded In Plat Book 20343,Page 802,inclusive,of the Public Records of Hillsborough
 County,Florida.

  Folio No. 777211490
  Property a/k/a 13211 SHARONDALE CT. RIVERVIEW,FL 33579


  IN WITNESS WHEROF,The said first party has signed and sealed this presence the day and year first above
  v\Titien. Signed, sealed and delivered in the presence of:


                 Wiln^ Signature                               Printed Naide



                 Witness Signature                             Printed Name

                                                               .Sam gifqi,^
                Grantor Signature                              Printed Name & Address



 STATE OF FLORIDA,COUNTY OF HILLSBOROUGH

  THE FOREGOING instrument was acknowledged before me this /^^ay of                                     17 personally
  appeared SAM RIFAI to me known to be the person(s)described ill and who executed the foregoing
  instrument and acknowledged before me that he/she/they executed the same and who produced a driver's
  license and who did take an oath.

  pri:parkd by and
  Rf-niRNTO:
                                                                               ngnature
  Sam Ritai                                                    ExpimfTon and Seal.
  13211 Sharondale ft.                                                            MMir&siWE _
                                                                                MYOOMMBSONIFFttSm
  Ki\cr\ievv. IT. 33579                                                        EXKIE8:StpMbtr2% aOW
                                                                               iMWUllwimWiMltUiiwtiii
Case 8:17-cr-00170-EAK-AAS Document 120 Filed 07/03/19 Page 5 of 5 PageID 203



                                                                                 Tuesday, July 02,2019


The property 13211 Sharondale Court, Riverview, Florida 33579, purchased on 02/04/2011 is 100%
owned by Felicity Rifai,free of any mortgage(s|, liens and Is not known to be subject to any other
monetary claims.




13211 Sharondale Ct. Riverview, FL 33579
